Citation Nr: 1735847	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-43 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to Department of Veterans Affairs (VA) benefits, including health care under 38 U.S.C. Chapter 17.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel
INTRODUCTION

The appellant's active duty began in April 1971 and he was discharged under other than honorable conditions in July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative determination issued by a VA Regional Office in November 2009 that found the character of the appellant's discharge is a bar to his eligibility for VA benefits, including health care under 38 U.S.C. Chapter 17.

The Board remanded the appeal in February 2012.

In September 2011, the appellant testified at a hearing before a Veterans Law Judge who is no longer employed at the Board.  In June 2017, the appellant was notified of his right to request another Board hearing, which he declined.


FINDINGS OF FACT

1.  The appellant was absent without leave (AWOL) for a continuous period of more than 180 days, from November 21, 1972 through June 1973; in addition to other shorter periods of AWOL.

2.  The appellant requested separation for the good of service in lieu of trial by court-martial for the prolonged period of AWOL.  The request was accepted and he received a discharge under other than honorable (OTH) circumstances.

3.  The appellant's discharge under OTH conditions was issued because of willful and persistent misconduct.

4.  The appellant was not insane at the time of the offense causing his discharge and there is no compelling circumstance that would serve as a basis for concluding a bar to benefits should not be imposed.

5.  The character of the appellant's discharge has not been upgraded by a review board.

6.  The statutory bar listed at 38 C.F.R. § 3.12(c)(6) applies to the appellant.


CONCLUSION OF LAW

The character of the appellant's discharge from military service is a bar to entitlement to VA compensation and health care benefits.  38 U.S.C. §§ 105(a), 5303 (2016); 38 C.F.R. §§ 3.12, 3.354, 3.360 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There are two types of character of discharge bars to establishing entitlement to VA benefits: statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars delineated at 38 C.F.R. § 3.12(d).  As explained below, the Board finds that both statutory and regulatory bars apply to the appellant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Statutory Bar

Statutory bars to establishing entitlement to VA benefits include a discharge under OTH conditions issued as a result of being AWOL for a continuous period of at least 180 days, unless there are compelling circumstances to warrant the prolonged unauthorized absence.  38 U.S.C. § 5303(a); 38 C.F.R. § 3.12(c)(6).

The appellant's discharge is characterized as under OTH conditions, and was the result of going AWOL for a continuous period of more than 180 days, from November 1972 to June 1973.  He was apprehended by the FBI in June 1973 and a charge sheet for the prolonged AWOL was preferred for summary court-martial.  After consulting with legal counsel, the appellant voluntarily requested a discharge for the good of the service in lieu of trial.

This appeal therefore turns on whether there were compelling circumstances to warrant the prolonged unauthorized absence.  The regulation defines factors to consider in "determining whether there are compelling circumstances to warrant the prolonged unauthorized absence: length and character of service exclusive of the period of prolonged AWOL, reasons for going AWOL, and a valid legal defense for the absence which would have precluded a conviction for AWOL."  38 C.F.R. § 3.12(c)(6).  As the appellant does not argue, and the record does not raise, any valid legal defense for the absence, the Board will not discuss that factor.

A.  Length and Character of Service

"Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation."  38 C.F.R. § 3.12(c)(6)(i).

In a March 2000 application for review of discharge (which was ultimately denied) the appellant wrote, "I had a drug addiction which sometimes impeded me from performing my duties properly.  When I did do my assignment I did it very well."

Exclusive of the period of prolonged AWOL, the appellant served from April 1971 to November 1972.  During that time, he received four Article 15 punishments under the Uniform Code of Military Justice for going AWOL, failing to appear at formation, and leaving his place of duty.  Specifically, he went AWOL from February 10 - 11, 1972 and August 11 - 14, 1972.  He also failed to appear at formation twice (May 26 and August 14, 1972) and left his place of duty twice (September 11 and September 16, 1972).

He went AWOL again from September 29 to October 6, 1972, and then from October 13-24, 1972.  For these two longer periods of AWOL he faced special court-martial, where on November 20, 1972, he pled guilty, was convicted, and sentenced to 30 days hard labor.

In addition, in April 1972 the appellant was sent from the Republic of Vietnam back to Madigan General Hospital in Tacoma, Washington and was hospitalized for improper use of opiates (heroin).  Service personnel records show he continued as an outpatient in the drug abuse program until he went AWOL in November 1972.  He testified at his hearing that he used heroin, cocaine, and marijuana in service and that his infractions were the result of drug-induced sleep when he was supposed to be on duty.

The record contains 60-day, 120-day, and 180-day follow up evaluations for the Alcohol and Drug Abuse Control Program.  At 60 days, he had passed urinalysis tests in April, May, and June, and showed "good to fair" duty performance.  By August at the 120-day evaluation, he had been arrested twice, failed a drug test, and had five Article 15 punishments.  At both his 120-day and 180-day reports for the drug program, his work efficiency and conduct were appraised as poor.  Between August and November he was arrested once, failed a drug test, and received a non-Article 15 punishment.

The appellant served almost 19 months exclusive of the period of prolonged AWOL.  His service was incident-free for the first 9 months.  However, during the second half he was AWOL for a cumulative three weeks (22 days), received numerous Article 15 punishments, was convicted at a special court-martial, had to be evacuated from Vietnam for drug addiction treatment, and had multiple reports of poor conduct and work efficiency.  The Board finds that the second half of the period prevents the whole from being generally of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  Therefore the Board finds that the length and character of the appellant's service are not compelling circumstances under 38 C.F.R. § 3.12(c)(i) to warrant the prolonged period of AWOL.

B.  Reasons for Going AWOL

The appellant argues that his reasons for going AWOL are compelling circumstances to warrant his prolonged unauthorized absence.  In essence, he attributes all of his periods of AWOL to his drug addiction, which prevented him from staying awake and thinking clearly.  He contends that his addiction resulted from a need to escape from reality in Vietnam.  He also states that he had a family obligation.  Reasons for going AWOL which are entitled to be given consideration

include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.

38 C.F.R. § 3.12(c)(ii).

State of Mind on November 21, 1972

In his February 2010 notice of disagreement, the appellant wrote:

I ask that you give this consideration due to . . . my drug addiction to heroin, which started in Vietnam. . . .  According to our laws consideration should be given how I the drug addict veteran (at that time) should be treated.  Whereas the escape of the constant killing, the hardship of my heroin addiction and suffering as the result of my heroin addiction . . . needless to say I was not sane all the time.

All I wanted to do is escape from reality, some mornings I could not even report to duty being too high.  I still have bad dreams about some things I saw back then.

In his Substantive Appeal, he wrote: "I was in Vietnam first and that was the cause of my mental problem."  He continued:

I went thr[ough] basic and advanced individual training with no problems at all but when I got to [Vietnam] all my problems started.  I started to have anxiet[y attacks] and using drugs and alcohol to the extreme.  I was a young man without a high school diploma in a place full of violence and rage[;] my mind couldn't have been more divided.

I also believe that I was suffering from PTSD at the time I was in Vietnam, but the doctors were not calling it that, they were just calling it stress.  I also believe that if I had been diagnosed at the proper time, that my discharge would have been medical, instead of less than honorable.

The appellant was sent to the Republic of Vietnam in September 1971.  Service personnel records show that his service was without incident until February 1972, when he went AWOL for the first time.  The Board has no reason to doubt his assertion that he began using drugs in Vietnam.  In April 1972 he was evacuated to Tacoma, Washington and hospitalized for two days for observation for improper use of heroin.  Upon discharge from the hospital, he was returned to duty stateside.  Through June 1972, he had negative drug tests and, with the exception of failing to appear at formation once in May, "good to fair" duty performance.  However, over the next 5 months he was AWOL for a cumulative 21 days, received multiple Article 15 punishments, and was found guilty at a special court-martial.

The prolonged AWOL period began on November 21, 1972, the day after the appellant was sentenced by special court-martial to 30 days hard labor for going AWOL in September and October.  Four days prior, a drug program evaluation showed a recent arrest, failed drug test, and Article 15 punishment, as well as poor work efficiency and conduct.

The evidence does not show diagnosis or treatment for any psychiatric symptoms at this time.  Treatment records from the drug program show he attended counseling appointments as part of the drug program, but the only mention of a non-drug-related symptom was anxiety due to family difficulty in June 1972.  While the appellant contends he had PTSD, the record contains no clinical diagnosis of PTSD.  Indeed, while VA treatment records show a positive PTSD screen in July 2009 and the appellant self-reporting a history of PTSD, during an inpatient substance abuse hospitalization in August 2010 a VA physician found that he did not meet the diagnostic criteria for PTSD.

The Board is sympathetic to the appellant's hardship during overseas service and desire to escape the reality of Vietnam through heroin, marijuana, and cocaine.  The Board also recognizes that the appellant had less than a high school education and was young at the time he went AWOL.  However, service personnel records, treatment records, and his testimony show that he went AWOL in November 1972 due to drug addiction and immediately after being sentenced to hard labor.  The appellant himself states he left because he "could not cope" and because he was not thinking clearly when he was high.  

Drug addiction, and the state of mind it causes, is not a de facto compelling circumstance to warrant a prolonged period of AWOL.  On the contrary, drug use is generally considered to be willful misconduct.  See 38 U.S.C. § 105(a); 38 C.F.R. § 3.301(c)(3) ("[T]he progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.").  After sympathetically and carefully considering all of the appellant's circumstances, the Board finds that the repeated use of heroin, cocaine, and marijuana were willful acts on the appellant's part, as was going AWOL immediately after being sentenced.  The Board finds that his state of mind on November 21, 1972 is not a compelling circumstance under 38 C.F.R. § 3.12(c)(i).

Family Emergency

In his February 2010 notice of disagreement (NOD), the appellant wrote: "I ask that you give this consideration due to my family emergency, my obligation to my grandmother."  The appellant stated he had "worry of my grandmother from going blind with no one to take care of her."  At his hearing, he testified that he went AWOL because he was having problems at home and could not cope "so I took off" and went home.

A June 1972 statement from the Rehabilitation Counselor in the drug program noted she had seen the appellant five times and stated: "Individual is experiencing anxieties in terms of family difficulties.  He is currently working for a hardship discharge with the help of [the Chaplain], per my recommendation."  This report also stated that the appellant "expressed concern and motivation and good judgment and a positive attitude.  It is felt that this individual would be on top of his drug problem if he could solve his personal problem.  Prognosis is good."  There is no other mention of family problems in any of the service treatment or personnel records, including the documentation of his apprehension and proceedings leading to his discharge.  

While the appellant may have had family problems, the evidence does not indicate that this was the primary reason he went AWOL.  Rather, as discussed above, the evidence shows that his drug use was the primary factor.  At his hearing he testified that when he went AWOL and went home he continued to use drugs.  He testified about his interactions with friends back home and how they avoided him because of his drug use, but did not refer to family.  Save for the NOD, there are no mentions in the record about caring for his grandmother.  The Board does not find sufficient evidence of a family emergency or obligation as a compelling circumstance warranting the prolonged AWOL.

II.  Regulatory Bar

Regulatory bars include a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  Such discharge "is considered to have been issued under dishonorable conditions."  38 C.F.R. § 3.12(d)(4).

The appellant has consistently stated his drug use began in Vietnam and that drug use was responsible for his periods of AWOL and other disciplinary offenses.  "The progressive and frequent use of drugs to the point of addiction will be considered willful misconduct."  38 C.F.R. § 3.301(c)(3).  In the appellant's case, his drug addiction was persistent from at least April 1972 through November 1972, as reflected in his testimony, service treatment records and personnel records described above.

Further, the appellant's multiple Article 15 punishments and shorter periods of AWOL demonstrate willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445 (1995).  Multiple instances of AWOL, failing to appear at formation, and leaving his place of duty are "the type of offenses that would interfere with [the] appellant's military duties, indeed preclude their performance, and thus could not constitute a minor offense."  Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994).

The Board finds that the appellant's discharge under OTH conditions was issued because of willful and persistent misconduct and is therefore a bar to benefits under 38 C.F.R. § 3.12(d).

III.  Defenses

The appellant has raised two defenses to these bars.  As explained below, the Board finds neither is successful.

A.  Clemency

In an April 2017 submission, the appellant asserted that because he was awarded a clemency discharge, pursuant to Presidential Proclamation 4313 of September 16, 1974, his OTH discharge should not be a bar to benefits.

The regulation at 38 C.F.R. § 3.12(h) states that "The President's directive of January 19, 1977, implementing Presidential Proclamation 4313 of September 16, 1974" does not remove any bar to benefits imposed, unless "a discharge review board established under 38 U.S.C. § 1553 determines on an individual case basis that the discharge would be upgraded."  No such review has occurred and the discharge has not been upgraded.  In July 2000 the Army Board for Correction of Military Records (established under 38 U.S.C. § 1552) denied an application to upgrade the discharge.  Thus, this argument is not successful.

B.  Insanity

In his NOD the appellant stated that due to his drug addiction, and worry for his grandmother, "needless to say I was not sane all the time."

Insanity at the time of the offense causing the discharge is a defense to statutory and regulatory character bars.  38 U.S.C. § 5303(b); 38 C.F.R. § 3.12(b).  An insane person is defined as one:

one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, [1] a more or less prolonged deviation from his normal method of behavior; or [2] who interferes with the peace of society; or [3] who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

38 C.F.R. § 3.354(a).  The question is whether the appellant was insane under this definition at the time he went AWOL from November 1972 to June 1973.

The Board finds it clear that in order to successfully claim insanity as a defense; it must be shown that due to a mental disease the Veteran demonstrated a prolonged deviation from his normal method of behavior.  In this case, the Veteran's 180 day period of AWOL was not a prolonged deviation from his normal method of behavior.  Indeed, the evidence reflects that exclusive of the period of prolonged AWOL in question, the appellant received multiple Article 15 punishments under the UCMJ for going AWOL, failing to appear at formation, and leaving his place of duty between April 1971 and November 1972.  Specifically, he went AWOL from February 10 - 11, 1972 and August 11 - 14, 1972.  He also failed to appear at formation twice (May 26 and August 14, 1972) and left his place of duty twice (September 11 and September 16, 1972).  He went AWOL again from September 29 to October 6, 1972, and then from October 13-24, 1972.  Based on the Veteran's documented history of repeatedly being AWOL, and failing to follow military guidelines, it cannot be said that the AWOL period from November 1972 to June 1973 was a deviation from his normal method of behavior.

Further, there is no persuasive evidence showing that due to mental disease during the period of AWOL in question, the Veteran interfered with the peace of society; or became so antisocial or departed from the accepted standards of the community to which by birth and education he belonged.  

The Board has already discussed the appellant's state of mind at the time he went AWOL and found it was primarily due to his drug addiction and potentially the fact that he had just been sentenced to hard labor the day before.  Four days before he went AWOL he was evaluated by an Alcohol and Drug Abuse Control Program outreach counselor.  The counselor indicated that his adjustment difficulties included "social, recreational, peer group difficulties" but his opinion of the patient's progress was "good."  While his work and conduct were poor, there is no indication of insanity or mental illness.

In July 1973, following the prolonged period of AWOL and prior to discharge, the appellant underwent a Mental Status Evaluation.  The results were completely normal, including an explicit finding of "no significant mental illness."  On the contemporaneous Report of Medical History completed by the appellant he indicated that he experienced excessive worry and "trouble sleeping here in Stockade."  Common sense leads to the conclusion that excessive worry and difficulty sleeping while imprisoned are not tantamount to insanity.  There is no evidence of mental disease during his period of AWOL for a continuous period of more than 180 days, specifically from November 1972 to June 1973.

The mere fact that the appellant was addicted to drugs, and that this addiction caused him to go AWOL, is not sufficient to render him insane for VA purposes.  If it were, it would produce the absurd result that every claimant receiving an OTH or dishonorable discharge because of drug addiction would automatically overcome the regulatory and statutory bars.

The Board finds that the appellant was not insane at the time of the offense causing his OTH discharge.  38 U.S.C. § 5303(b); 38 C.F.R. §§ 3.12(b), 3.354.


III.  Bar to Health Care Benefits Under Chapter 17

Regulations provide that health care benefits under 38 U.S.C. Chapter 17 "shall be provided to certain former service persons with administrative discharges under other than honorable conditions."  38 C.F.R. § 3.360(a).  However, "they may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in § 3.12(c) applies."  38 C.F.R. § 3.360(b).

The Board has found that the bar listed at § 3.12(c)(6) applies to the appellant, because his discharge under OTH conditions was issued as a result of an AWOL for a continuous period of at least 180 days, without compelling circumstances.  Therefore, he is not eligible for health-care benefits under Chapter 17.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

The character of the appellant's discharge from service is a bar to entitlement to VA benefits, including health care under 38 C.F.R. Chapter 17.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


